*275RESOLUCIÓN
Examinados el Informe presentado por el Ledo. Manuel E. Ávila de Jesús, director de la Oficina de Inspección de Notarías, el Escrito de Reacción a Informe de ODIN pre-sentado por el Ledo. Rogelio Canales Pacheco y el Informe de la Procuradora General, y al no haber cumplido el licen-ciado Canales Pacheco con nuestra Resolución de 5 de fe-brero de 2016, se ordena a la Procuradora General que pre-sente la correspondiente querella.

Se suspende preventivamente al licenciado Canales Pacheco del ejercicio de la notaría hasta que este Tribunal tome una determinación final sobre este asunto. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo